Citation Nr: 1208870	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  08-32 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.	Entitlement to an initial evaluation in excess of 10 percent prior to January 31, 2007 and in excess of 30 percent as of June 1, 2007 for coronary artery disease (CAD), status post bypass graft.

2.	Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wade Bosley, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to March 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The December 2007 rating decision granted entitlement to service connection for CAD and assigned the Veteran a 10 percent evaluation from January 23, 2007 to January 31, 2007.  From February 1, 2007 to May 31, 2007 the Veteran was assigned a temporary total disability rating following his bypass graft.  The December 2007 rating decision further assigned a 30 percent evaluation as of June 1, 2007 for his CAD.  The Board's analysis contemplates the schedular rating awarded for periods other than when a 100 percent rating was in effect.  The March 2009 rating decision denied entitlement to a TDIU.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board observes that further development must be performed before the case can be adjudicated.

The Veteran was given stress tests in August 2008, August 2010, and April 2011 to determine his metabolic equivalents (METs) score which is used to determine what disability rating he should be assigned for his service-connected CAD.  On the August 2008 and August 2010 examination the results were noted to be non-diagnostic. It was noted that the Veteran had a hard time completing stress testing due to his deconditioned state.  In a February 2009 statement, a private nurse interpreted the non-diagnostic August 2008 stress test results, indicating that such reflected 5.0 METs. See February 2009 opinion.  More recently in April 2011, the Veteran was given a chemically induced stress test which indicated that he had normal heart functioning.  

The Board finds that current medical evidence on file is inconsistent and insufficient to decide the claim.  Notably, none of the medical evidence indicates whether the Veteran's deconditioned state is attributable to his service-connected CAD.  Although the stress test results of 2008 and 2010 were described as nondiagnostic or invalid, a private registered nurse provided an opinion which essentially disputed this. See February 2009 statement.

The Court of Appeals for Veterans Claims has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").   On remand, the Veteran's claims file should be forwarded to an examiner for clarification of the medical evidence.  In addition, a current stress test should be performed.

The Veteran's claim for a TDIU is clearly impacted by the outcome of the claim of entitlement to an increased rating for CAD.  Therefore, the claims are inextricably intertwined.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the claim of TDIU is "inextricably intertwined" with the claim of entitlement to an increased rating for CAD, the TDIU claim must be remanded to the AOJ in accordance with the holding in Harris.

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for a VA examination by a cardiologist. All necessary studies should be accomplished (e.g., stress test, electrocardiogram, echocardiogram, and X-ray). The claims file and a copy of this REMAND should be made available.  The examiner should review the claims file, including the August 2008, August 2010, and April 2011 stress test results.  The examiner should specifically provide the following opinions:

		a)  Are the METs results from the August 2008 and August 2010 stress tests valid? (Both reports indicate testing was "nondiagnostic" and the Veteran was described as deconditioned.) If so, is all symptomatology attributable to service-connected CAD; is the August 2008 METs result of 5.1  equivalent to a METs result of 5.0 as a nurse indicated in a February 2009 statement? 

		b)  Are the results of the chemically induced stress test from April 2011 valid?

		c) What are the current stress test results?

The examiner should also provide an opinion concerning the impact of the Veteran's CAD on his ability to work to include whether the Veteran is unemployable because of his service-connected CAD.  

A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

2.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

